DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's Preliminary Amendment filed on 05/20/2020 is acknowledged.
Claims 117-144 are pending. 


3. Claims 129, 130 and 135 are improper because a multiple dependent claim should refer to other claims in the alternative only.  See 37 CFR 1.75(c) and MPEP § 608.01(n).  Nevertheless, the examiner provisionally chose to consider these claims for the purposes of the present restriction requirement. 


4. It is noted that claims 139 and 141 depend on canceled claim 1, and claims 129, 130 and 135 depend on canceled claim 2.  For the purposes of this restriction requirement, it is provisionally assumed that claims 139 and 141 depend on claim 117, and claims 129, 130 and 135 depend on claim 118.


5. To facilitate compact prosecution, Applicant is invited to consider amending the claims to identify all recited amino acid sequences by SEQ ID Numbers, rather than by reference to Tables.


Restriction Requirement

6. Restriction to one of the following inventions is required under 35 U.S.C. § 121:

I. Claims 117-125, 139 and 141, drawn anti-MAdCAM antibodies, and to cells comprising nucleic acids encoding the antibodies, classified in C07K 16/28, for example.

II. Claims 126-138, drawn to an anti-MAdCAM antibodies associated with IL-2 mutein, classified in C07K 2319/74.

III. Claims 126, drawn to an anti-MAdCAM antibodies associated with anti-PD1 antibody agonist, classified in C07K 16/468.

IV. Claim 140, drawn to a method of treating an autoimmune disorder comprising administering to the subject an antibody associated with IL-2 mutein of Group II, classified in A61K 38/2013.

V. Claim 140, drawn to a method of treating an autoimmune disorder comprising administering to the subject an antibody associated with an anti-PD1 antibody agonist of Group III, classified in A61K 47/6849.

VI. Claim 142, drawn to peptides comprising the sequences recited in claim 142, classified in C07K 7/04.

VII. Claims 143-144, drawn to peptides linked to IL-2 mutein, classified in C07K 14/55.

VIII. Claims 143-144, drawn to peptides linked to anti-PD1 antibody agonist, classified in C07K 2317/75.


7. Inventions of Groups I-III and VI-VIII are different products.  The products are patentably distinct because their structures, physicochemical properties and/or mode of action are different, and they do not share a common structure that is disclosed to be essential for common utility.  Furthermore, they require non-coextensive sequence searches and searches in the scientific literature.  Therefore, each product is patentably distinct, and examination of these Inventions together would impose an undue burden.

Inventions of Groups IV and V are different methods.  The methods differ with respect to ingredients, which are patentably distinct because their structures, physicochemical properties and/or mode of action are different, and they do not share a common structure that is disclosed to be essential for common utility.  Furthermore, they require non-coextensive sequence searches and searches in the scientific literature, and are likely to raise different non-prior art issues under 35 U.S.C. 112.  Therefore, each method is patentably distinct, and examination of these Inventions would impose an undue burden.


8. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Species Election

9. The inventions of Groups I-V encompass numerous species of antibodies, which comprise a multitude of distinct CDR sequences.  Applicant is required under 35 U.S.C. 121 to indicate six SEQ ID Numbers defining the CDRs of the elected antibody species.

These species are distinct because each antibody possesses a unique structure as determined both by its CDR sequences, and by the combination of those sequences to produce the antigen binding site.  These species are further distinct because their structures, physicochemical properties and/or mode of action are different, and they do not share a common structure that is disclosed to be essential for common utility.  Furthermore, the examination of these species would require non-coextensive sequence searches and searches in the scientific literature.  As such, it would be burdensome to search these species together.


10. The inventions of Groups VI-VIII encompass numerous species of peptides, which comprise a multitude of distinct amino acid sequences.  Applicant is required under 35 U.S.C. 121 to indicate a SEQ ID Number defining the elected peptide species.

These species are distinct because their structures, physicochemical properties and/or mode of action are different, and they do not share a common structure that is disclosed to be essential for common utility.  Furthermore, the examination of these species would require non-coextensive sequence searches and searches in the scientific literature.  As such, it would be burdensome to search these species together.


11. The species are independent or distinct because they possess mutually exclusive characteristics.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


12. The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


13. Applicant is reminded that upon the cancellation of claims to non-elected inventions, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).


14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644